Citation Nr: 0624350	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




REMAND

The veteran served on active duty from March 1986 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
post traumatic stress disorder (PTSD) and assigned a 
compensable rating of 50 percent. 

The veteran requested a personal hearing before a Member of 
the Board at the RO in his December 2003 Form 9.  The RO 
received a letter stating that the hearing request should be 
withdrawn in March 2004.  Although the letter has the 
veteran's VA claims file number at the top, it was not signed 
by the veteran.  The letter appears to have been signed by 
another veteran who also had an appeal pending at that time 
with the St. Paul RO.  As the veteran has not actually 
withdrawn his own request for a personal hearing before a 
Member of the Board at the RO, and has not been provided a 
hearing in accordance with his request, it is appropriate to 
remand this case for due process reasons.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, and 
notify him of the scheduled hearing at 
the latest address of record.  This 
hearing is to be scheduled in accordance 
with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



